DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al (8,821,621 B2) in view of Ricci (5,165,395).
Regarding to claim 1, Dwyer et al disclose a combination air filter unit (14/100 in Fig. 2, col. 4, lines 26-35) and goggles (17 in Fig. 1 col. 4, lines 8-17), comprising: a pair of goggles (17); an air filter unit (14/100); a tube (13) having a first end (19) attached to the goggles (17) and a second end (10) attached to the air filter unit (14/100); a first strap (15) having two ends attached to the air filter unit (14/100); the air filter includes a centrifugal fan (14, col. 4, lines 20-22), a filter element (100 in Fig. 2), and a power supply such as battery pack (10, col. 4, lines 22-23).  Claim 1 differs from the disclosure of Dwyer et al in that the combination air filter unit and goggles comprises a check valve disposed on the googles and the UV lamp electrically connected to the circuit board.  Ricci discloses a germicidal mask system (1 in Fig. 1) comprising a gas mask (2, 3, col. 2, lines 13-15) covering a user’s nose and mouth having a check valve (11 a & 11b in Fig. 4, col. 3, line 46 through col. 4, line 3), a circuit board (see Figs. 3 & 4, col. 4, lines 22-28), a UV lamp (13c in Fig. 5, col. 4, line 25) wherein the circuit board and the fan are electrically interconnected (see Fig. 3), the UV lamp (3c in Fig. 3) electrically connected to the circuit board (Fig. 3), wherein a power supply such as battery pack (17, col. 4, lines 11-16) is configured to supply electricity to the fan, the circuit board, and the UV lamp (see Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of goggles and air filter unit of Dwyer et al with a check valve, a UV lamp and a circuit controller as taught by Ricci in order to provide an effective way to expose exhaled air from the user to kill any germs, viruses, or other pathogens exhaled by the user.
6.	Regarding to claim 2, Ricci discloses a strap (5 in Fig. 1, unlabeled “strap” in Fig. 4) having two ends attached to two sides of the goggles (11 in Fig. 4) respectively, and wherein the check valve (11a or 11b in Fig. 4, col. 3, lines 46-65) is disposed at a first side of the goggles (11).
7.	Regarding to claims 3-5, Ricci discloses a push-button (inherently not shown) and a power-on light (17) both disposed on the housing (13), both the push-button and the power-on light (17) being electrically connect to the circuit board (Fig. 3), and a power socket so that power is configured to supply to the power supply for charging by electrically connecting to the power socket (col. 4, lines 11-28), and inherently an opening disposed through the circuit board and aligned with the inlet of the fan (Fig. 3).
8.	Regarding to claim 6, Dwyer et al show in Figure 2 that a louver (620 in Figs. 13A & 13B) disposed on the cover aligned with the power supply of the fan filter unit (14).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 06, 2022